 



Exhibit 10.5
[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
2008 Long Term Incentive Program
Award Date:
March 30, 2008
Unit Allocation Ratio:

             
Job Category
    Ratio of PSUs/RSUs by job level    
CEO
    100/0    
EVP
    100/0    
SVP
    70/30    
VP
    50/50    
Director and below
    30/70    
New Hire Pool
    RSU Only    

RSUs = Restricted Stock Units
PSUs = Performance-Based Restricted Stock Units
Vesting Schedule:
The award vests at a rate of 25% each year over 4 years.
Performance-Based Restricted Stock Unit Calculations:
The number of PSUs received under this Long Term Incentive Program is based on
the following:

                         
2008 PSU Metric
   
Metric
    Threshold     Target     Maximum    
Adjusted Net Income*
    $[**]     $[**]     $[**]    

*as defined in the 2008 Short-Term Incentive Program Document

             
2008 Payout Levels
   
2008 Adjusted Net Income Result
    Shares Granted as a Percent of PSU Target Award*    
Below Threshold
    0%    
Threshold
    50%    
Target
    100%    
Maximum
    200%    
Above Maximum
    200%    

*Shares granted are ratable between Threshold, Target, and Maximum based on
actual performance.

